December 17, 2012 RE: Get cash now from your 60 East 42nd St. Associates L.L.C. investment. Dear Investor, Good news!Now you can sell your 60 East 42nd St. Associates L.L.C. investment and regain control of your money.Right now, MacKenzie Capital Management, LP will pay you $140,000 per unit. Now you can do what you want with your money—move it to a more liquid investment, pay off your bills, or buy something you really need-and quit waiting for 60 East 42nd St. Associates L.L.C. to decide if or when you get your money back. Butthis offer expires on February 8, 2013, so you must act soon. Why take advantage of this opportunity today? · Don’t wait for a possible IPO; Guarantee your cash now. The Supervisor has proposed a consolidation of your partnership into a real estate investment trust as part of an initial public offering. The Supervisor has stated it plans to complete the IPO “no later than December 31, 2014.” However, there can be no guarantee if or when the proposed IPO will occur.Moreover, if the IPO is approved (which requires approval by 90% of the investors in all seven participating groups), you will not be able to sell your new interests immediately: you would be permitted to sell 50% six months after the IPO and the remainder after 1 year. · Our offer is more than double the highest reported trade in 2011! The Company disclosed that during 2011 there were 64 transfers of Units transferred, and in six cases the price was $56,100 per $10,000 Unit. We are offering $110,000 per Unit. · Regain control over your investments. It’s your money, but you can’t access it. Now you can move your money into a more liquid investment or simply cash out and pay your bills. · Eliminate the long and uncertain waiting period. Private and non-traded securities like 60 East 42nd St. Associates L.L.C. can be very difficult to sell. It can take weeks or months to find an interested buyer. But now you can sell your units and get your money. · Cut the time and expense of IRS documents. If you sell your Units now, this could be the last year you will have to file those complicated and expensive K-1s with your tax returns. If you act today, you can get your cash now and may drastically reduce your end-of-year, tax-related expenses and headaches. We will mail your check within three business days after 60 East 42nd St. Associates L.L.C. confirms the transfer. MacKenzie has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Units to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mackenziecapital.com. Sincerely, Pat Patterson President, MacKenzie Capital Management, LP P.S. Remember, this offer expires February 8, 2013. So don’t delay. Fill out and mail in the 60 East 42nd St. Associates L.L.C. Assignment Form today so we can rush you a check.
